DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et
al (Neuron, 2010, 65: 612-626, of record) as evidenced by Boisen et al (WO 2013/107460, July 2013, of record) and in further view of Ritsche et al (US 6364166, April 2002, of record), Vercellino et al (J Neuropathol Exp Neurol, 2005, vol.64, no.12: 1101-1107, of record), Arvey et al (Molecular Systems Biology, 2010, 6: 363, pages 1-7, of record).
Zhao et al teach that expression of miR-338-3p promotes oligodendrocyte
differentiation, which is essential for process of remyelination, such myelin repair can be used
for treating multiple sclerosis (see Abstract, first column on page 612, second column on page
624). The action of miR-338-3p is carried out by targeting Sox6 and Hes5 genes (see Abstract,
Figure 7). Zhao et al teach miR-338-3p mimic comprising LNA (see Figure 7). Boisen et al teach
the sequence of miR-338-3p on page 97 in Table 8, which is 100% identical to instant SEQ ID
NO: 1.
Zhao et al do not teach atomizing device comprising miR-338-3p mimic in the amount to
decrease Drd2 in the thalamus by intranasal spray.
Ritsche et al teach atomizing device for intranasal spray administration (see Abstract,
lines 20-30 in column 1).
Vercellino et al teach that multiple sclerosis demyelination lesions can be found in
thalamus (see Abstract).
Arvey et al teach that miRNAs can have several targets in a tissue, affecting all available
targets at the same time (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to make an atomizing device for intranasal delivery of miR-
338-3p for treatment of multiple sclerosis based on teachings of Zhao et al, Ritsche et al,
Vercellino et al and Arvey et al. One of the ordinary skill in the art would be motivated to do so,
in order to treat multiple sclerosis by activating myelination process by administering miR-338-
3p to thalamus based on teachings of Zhao et al, Ritsche et al and Vercellino et al. The
references do not teach the specific amount of miR-338-3p required for its activity, but based on Arvey et al teaching that the administered miR-338-3p will affect all its target genes such as
Drd2, Sox6 and Hes5S, the amount required to affect Drd2 mRNA will affect other genes to
which miRNA is targeted, therefore amount to affect Sox6 and Hes5 mRNA to promote
remyelination will be the same as amount affecting Drd2 mRNA. Limitation of administration to
a subject having schizophrenia or 22q11 deletion syndrome is of intended use and therefore is
not given patentable weight: the pharmaceutical dosage usable for treating one disease is not
patentably different from the same dosage usable for treating a different disease.
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that since it was not known in prior art that miR-338-3p targets Drd2 a person of ordinary skill in the art would not have any reason to determine amount of miR-338-3p needed to decrease level of Drd2 and further that Arvey et al reference does not supply the necessary dosage limitation. In response it is noted that the amount of miR-338-3p necessary to decrease level of Drd2 is claimed extremely broadly: there is no specific amount in instant claims, the only requirement defining the amount is the ability to decrease level of Drd2, meaning that such amount can vary from some minimal amount to extremely high concentration of miR-338-3p. Composition comprising such high amount of miR-338-3p will necessarily affect any other targets of miR-338-3p such as Sox6 and Hes5, irrespective of their transcript numbers. Therefore such composition with high concentration of miR-338-3p can be used for treating schizophrenia and multiple sclerosis, with miR-338-3p affecting different genes. The same reasoning can be applied in the rejection above: one of the ordinary skill in the art designing composition for downregulating Sox6 and Hes5 with miR-338-3p can make composition with high concentration of miR-338-3p, which upon administration will affect all targets of miR-338-3p, including Drd2.
The limitation of dosage in instant claims is extremely broad, therefore it reads on the same composition for treating other disease. Rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635